Citation Nr: 1123331	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-29 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung condition.

4.  Entitlement to service connection for bladder cancer.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Chicago, Illinois, which, in relevant part, denied service connection for bilateral hearing loss, tinnitus, a lung condition, and bladder cancer and denied TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a personal hearing before a Member of the Board at the RO in his June 2010 Form 9.  The Veteran was scheduled for an April 2011 hearing.  He was notified in a February 2011 letter.  He sent a February 2011 letter which was received by the RO stating that he had become too ill to travel for the hearing and requesting that his representative appear on his behalf for the hearing.  The RO took this statement as a withdrawal of the hearing request and certified the appeal to the Board.  A representative may appear at a Board hearing without the claimant so long as good cause has been offered for the claimant's inability to attend the hearing.  See 38 C.F.R. § 20.700(b) (2010).  The Veteran's health, as documented by the claims file, is failing.  The Board concludes that good cause has been offered for the Veteran's inability to attend the hearing.  A hearing for the Veteran's representative to present argument should be scheduled.  Id.  The Board must remand this case for due process reasons.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran's representative for a hearing before a Veterans Law Judge at the RO.  Notify the representative that the purpose of the hearing is the presentation of argument and that the Veteran is not expected to attend.  Notify the Veteran of the scheduled hearing at his address of record and that he may appear if he wishes.  This hearing is to be scheduled in accordance with applicable law.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


